                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

EDDIE O. STARBUCK, AS
PERSONAL REPRESENTATIVE OF
THE ESTATE OF WILLIAM
STARBUCK,

     Plaintiff,

v.                                   Case No. 3:09-cv-13250-WGY-HTS

R.J. REYNOLDS TOBACCO
COMPANY, et al.,

     Defendants.


                                                   November 16, 2018

                        MEMORANDUM OF DECISION

Young, D.J. 1

     This Engle-progeny tobacco case has gone to trial three times.

The first trial (“Starbuck I”) ended in a mistrial because the

jury was deadlocked.     See Clerk’s Mins., ECF No. 98; Order, ECF

No. 127.    The second trial (“Starbuck II”) resulted in a verdict

against William Starbuck, 2 but the presiding judge granted a new




     1   Of the District of Massachusetts, sitting by designation.

     2 The original plaintiff and decedent, William Starbuck (“Mr.
Starbuck”), was alive for the first two trials, but he passed away
on October 18, 2016. Defs.’ Suggestion Death Pl. William Starbuck,
Ex. A, Certification Death, ECF No. 275-1. Eddie O. Starbuck (“Ms.
Starbuck”), as the personal representative of William Starbuck’s
estate, filed a Second Amended Complaint on May 10, 2018, Second
Am. Compl. (“Pl.’s Compl.”), ECF No. 286, converting the lawsuit
into a wrongful death and survival action.
trial because the jury’s finding that Mr. Starbuck was not addicted

to cigarettes was against the great weight of the evidence.          Mem.

Op. and Order Regarding Pl.’s Mot. New Trial and Defs.’ Mot.

Att’ys’ Fees and Costs 3-5, 37-44, ECF No. 266.           The third trial

(“Starbuck III”) again resulted in a verdict for the defendants;

again because the jury found Mr. Starbuck was not addicted to

cigarettes.    Verdict 1, ECF No. 384; J., ECF No. 390.

     The case came before this Court on the Defendants’, Philip

Morris USA Inc. and R.J. Reynolds Tobacco Company (collectively,

the “Tobacco Companies”), motion for partial summary judgment

(“Defs.’ Motion”), ECF No. 290.           See also Defs.’ Mem. Law Supp.

Mot. Partial Summ. J. (“Defs.’ Mem.”), ECF No. 291; Opp’n Defs.’

Mot. Partial Summ. J. (“Pl.’s Opp’n”), ECF No. 310; Defs.’ Reply

Mem. Supp. Mot. Partial Summ. J. (“Defs.’ Reply”), ECF No. 311.

This Court held a hearing on this motion on September 20, 2018.

The Court denied the motion from the bench but reserved the right

to enter a written opinion.      See Min. Entry, ECF No. 345.      This is

that opinion.

     The Tobacco Companies argue that Ms. Starbuck is precluded

from claiming that Mr. Starbuck suffered from chronic obstructive

pulmonary disorder (“COPD”) or that COPD caused his death.         Defs.’

Mem. 1.      The Tobacco Companies base their argument on various

statements     made   by   the   Starbucks’     counsel   during   status



                                    [2]
conferences and sidebars before or during the trials in Starbuck I

and Starbuck II.        Id. at 2-8.      In various forms, the Starbucks’

counsel told the Court (outside the jury’s presence) that Mr.

Starbuck planned to “drop,” Defs.’ Mem., Ex. A, Tr. Telephone

Conference Honorable James G. Carr (“Tr. Telephone Conference

April 28, 2014”) 5, ECF No. 291-1, or “withdraw,” Defs.’ Mem., Ex.

B, Jury Trial Proceedings Honorable James G. Carr (“Jury Trial May

12, 2014”) 133-34, ECF No. 291-2, the argument that he suffered

from COPD.     Seizing on these statements, the Tobacco Companies

advance various theories about why Ms. Starbuck is precluded from

arguing in Starbuck III that her husband suffered from COPD.                     The

Tobacco     Companies    argue   that         (1)   the   Starbucks’     counsel’s

statements were a stipulation or judicial admission that Mr.

Starbuck did not have COPD, Defs.’ Mem. 1, 9-14; (2) the doctrine

of equitable estoppel or inconsistent positions precludes Ms.

Starbuck from claiming that her husband had COPD, id. at 1, 14-

16; and (3) Mr. Starbuck waived any claim he had COPD, id. at 1,

14-16.      Alternatively,    the     Tobacco       Companies    argue   that    the

Starbucks’ counsel’s statements are admissions by a party opponent

under Federal Rule of Evidence 801(d)(2)(A) and ought be admitted

at trial.    Id. at 16-17.

     The     Tobacco     Companies’           arguments    are    based     on     a

misapplication of the doctrines of judicial admission, equitable



                                        [3]
estoppel, and waiver, and Federal Rule of Evidence 801(d)(2)(A)

does not apply.         The Court denies the motion for the reasons below.

  I.        Standard

       Under Rule 56(a) of the Federal Rules of Civil Procedure,

summary judgment is appropriate when “the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”               The Court “must draw

all        reasonable     inferences    in    favor     of   the      nonmoving

party.”       See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000).         Where “no facts are in dispute and only questions

of law are involved, the case is ‘ripe for a summary judgment.’”

See Palmer v. Chamberlain, 191 F.2d 532, 540 (5th Cir. 1951)

(quoting Bartle v. Travelers Ins. Co., 171 F.2d 469, 471 (5th Cir.

1948)). 3

  II.       Analysis

       A. Equitable Estoppel

       For ease of analysis, the Court considers the doctrine of

equitable      estoppel     first.     “Equitable     estoppel   is   based   on

principles of fair play and essential justice and arises when one

party lulls another party into a disadvantageous legal position.”



       3
       Decisions handed down by the former Fifth Circuit before
the close of business on September 30, 1981 are binding precedent
in the Eleventh Circuit.   Bonner v. City of Prichard, 661 F.2d
1206, 1207 (11th Cir. 1981).


                                        [4]
Florida Dep't of Health & Rehab. Servs. v. S.A.P, 835 So. 2d 1091,

1096 (Fla. 2002).         “The elements of equitable estoppel are (1) a

representation as to a material fact that is contrary to a later-

asserted position, (2) reliance on that representation, and (3) a

change in position detrimental to the party claiming estoppel,

caused by the representation and reliance thereon.”                     State v.

Harris, 881 So. 2d 1079, 1084 (Fla. 2004) (citing State Dep’t of

Revenue v. Anderson, 403 So. 2d 397, 400 (Fla. 1981)).                “Moreover,

the party asserting equitable estoppel must prove that he or she

reasonably relied on the conduct of the other party.”                    22 Fla.

Jur. 2d Estoppel and Waiver § 69 (2018) (citing Miller v. American

Banker’s Ins. Grp., 85 F. Supp. 2d 1297, 1301 (S.D. Fla. 1997)

(applying Florida law)).

       The   Tobacco   Companies’    equitable         estoppel   argument    fails

because they do not show reliance or a detrimental change in

position.     See Defs.’ Mem. 14-16.            They furnish no explanation of

how, for purposes of the third trial, they relied on the Starbucks’

counsel’s prior statements about not pursuing liability for COPD

in Starbuck I and Starbuck II.                 See id.   The Tobacco Companies

also point to nothing demonstrating how they detrimentally changed

their position in reliance on these prior statements.                The closest

they   come   to   such    a   showing    is     a   conclusory   assertion    that

“Plaintiff’s counsel affirmatively sought to prevent Defendants



                                         [5]
from raising issues about COPD.” Id. at 16. Even if this statement

were true with respect to the first two trials, it says nothing

about   how   the   Tobacco   Companies   detrimentally   changed   their

position for the third trial in reliance on the prior statements.

     The Tobacco Companies addressed the issue of detrimental

reliance for the first time at oral argument.       There, the Tobacco

Companies represented that had they believed Mr. Starbuck would

pursue a claim for COPD in the third trial, they would have deposed

him about the progression of the disease before he passed away on

October 18, 2016.     The Tobacco Companies alleged that they did not

do so because they believed Mr. Starbuck had conceded he did not

have COPD.

     The Tobacco Companies’ representation that they would have

retaken Mr. Starbuck’s deposition strikes the Court as hindsight

speculation.    The Tobacco Companies knew, at the very least, that

Mr. Starbuck still planned to sue them for damages related to lung

cancer, but that did not prompt them to retake his deposition at

any point during the two years between the grant of a retrial in

2014 and Mr. Starbuck’s death in 2016.       The Tobacco Companies did

not explain why a claim based on COPD would have prompted them to

retake Mr. Starbuck’s deposition, when his claim based on lung

cancer (of which they were aware) did not.

     The Court is not convinced that the Tobacco Companies were



                                    [6]
prejudiced.      An inability to retake Mr. Starbuck’s deposition

before his death did not put them in any worse of a position than

typical defendants in a wrongful death or survival action.                  The

defendant in a wrongful death or survival action is often unable

to depose the decedent because the decedent is usually dead before

the lawsuit begins.       Moreover, the Tobacco Companies were still

able to depose Mr. Starbuck’s wife, treating physician, and expert

witnesses,     all   of   whom    could      provide,   individually   or   in

combination, the same (if not more) information than could Mr.

Starbuck.     See Case Management Order 2-3, ECF No. 283.           Thus, the

fact   that   the    Tobacco     Companies    were   unable   to   retake   Mr.

Starbuck’s deposition does not meaningfully prejudice them.

       In addition, after Starbuck II, Ms. Starbuck filed a Second

Amended Complaint, putting the Tobacco Companies on notice that

she planned to allege that Mr. Starbuck suffered from COPD.             Pl.’s

Compl. ¶¶ 4-5, 42.        Pursuant to its Case Management Order, the

Court opened a new discovery period on May 9, 2018, during which

Ms. Starbuck provided updated expert reports expressing opinions

that Mr. Starbuck had COPD, that smoking cigarettes caused it, and

that COPD contributed to his death.            See Pl.’s Opp’n 7 & Exs. A-

E.   The Tobacco Companies had ample warning that Ms. Starbuck was

pursuing a claim based on COPD and ample opportunity to depose her

or her experts on the topic.



                                       [7]
     Moreover,    this   argument   did   not   appear    in   the    Tobacco

Companies’ motion, memorandum, or reply.        A party cannot raise new

arguments in support of summary judgment for the first time in a

reply brief, WBY, Inc. v. DeKalb Cty., 695 F. App’x 486, 491-92

(11th Cir. 2017) (citing Herring v. Secretary, Dep’t of Corr., 397

F.3d 1338, 1342 (11th Cir. 2005)), let alone at oral argument, see

Rivas v. Berryhill, No. 16-cv-61861-BLOOM/Valle, 2018 WL 328796,

at *4 (S.D. Fla. Jan. 9, 2018) (declining “to consider a new

argument     Plaintiff raised ore    tenus at    the     summary     judgment

hearing”).     Thus, the Tobacco Companies’ arguments in support of

the reliance and detrimental-change-of-position elements are not

properly before the Court.

     Considering these facts, as well as the Tobacco Companies’

failure to show reasonable reliance or a detrimental change in

position, the Court rejects their theory of equitable estoppel.

     B. Waiver

     Whether Florida substantive law or federal law governs the

waiver analysis is unsettled in the Eleventh Circuit.              See Searcy

v. R.J. Reynolds Tobacco Co., 902 F.3d 1342, 1359 (11th Cir. 2018).

This Court, however, need not resolve that issue because

     [t]he general framework for waiver under federal and
     Florida law are also substantially similar. Under
     federal law, “[w]aiver is the voluntary, intentional
     relinquishment of a known right.” Glass v. United of
     Omaha Life Ins. Co., 33 F.3d 1341, 1347 (11th Cir. 1994).
     Florida   law   is,   for    our   purposes   here,   the


                                    [8]
      same. See Major League Baseball v. Morsani, 790 So. 2d
      1071, 1077 n.12 (Fla. 2001) (“Waiver is the voluntary
      and intentional relinquishment of a known right, or
      conduct which implies the voluntary and intentional
      relinquishment of a known right.”).

Id.

      “The elements of waiver are: (1) the existence at the time of

the waiver of a right, privilege, advantage, or benefit which may

be waived; (2) the actual or constructive knowledge of the right;

and (3) the intention to relinquish the right.”            Leonardo v. State

Farm Fire & Cas. Co., 675 So. 2d 176, 178 (Fla. Dist. Ct. App.

1996).     “Further, the waiving party must possess all of the

material    facts      for    its    representations     to      constitute     a

waiver.”   L.R. v. Department of Children & Families, 822 So. 2d

527, 530 (Fla. Dist. Ct. App. 2002).             Waiver “requires proof of

conduct demonstrating a clear intent to relinquish the known right,

and as such, a waiver must be knowing, intelligent and voluntary.”

Liberty Mut. Ins. Co. v. Aventura Eng’g & Constr. Corp., 534 F.

Supp. 2d 1290, 1315 (S.D. Fla. 2008) (applying Florida law).

      “Florida   has    a    long   standing   public   policy    in    favor   of

adjudication     of    disputes     on   the   merits   wherever       possible.”

Westgate Miami Beach, Ltd. v. Newport Operating Corp., 55 So. 3d

567, 574 (Fla. 2010) (quoting Westgate Miami Beach, Ltd. v. Newport

Operating Corp., 16 So. 3d 855, 860 (Fla. Dist. Ct. App. 2009)

(Cope, J., concurring)).            This policy likely extends to waiver



                                         [9]
doctrine, as recent cases from the Florida Supreme Court and the

Eleventh Circuit suggest the standard for finding waiver in the

state is demanding.

      In Schoeff v. R.J. Reynolds Tobacco Company, 232 So. 3d 294

(Fla. 2017), the Florida Supreme Court abrogated the reasoning of

two lower court decisions, R.J. Reynolds Tobacco Company v. Hiott,

129 So. 3d 473 (Fla. Dist. Ct. App. 2014), and Philip Morris USA,

Inc. v. Green, 175 So. 3d 312 (Fla. Dist. Ct. App. 2015), where

those courts had found waiver of the intentional tort exception to

Florida’s comparative fault statute. 4   In Hiott, the Florida First

District Court of Appeal found waiver in the plaintiff’s assurances

to the jury throughout trial that the decedent was partially at

fault for his illness, the trial court’s instructions to the jury

that it would reduce compensatory damages by whatever percentage

of fault the jury attributed to the smoker, and the fact that the

plaintiff never alerted the jury to the intentional tort exception

to the comparative fault statute.      See Hiott, 129 So. 3d at 480-

81.   In Green, the Florida Fifth District Court of Appeal found



      4Schoeff, Smith, and Searcy dealt with whether a plaintiff
waived the right to the intentional tort exception to Florida’s
comparative fault statute, which normally allocates damages
according to each party’s level of fault. Under the intentional
tort exception, the intentional tortfeasor bears 100% of the
liability, regardless of any contributory fault by the
plaintiff. These three decisions are instructive as to the
issue of waiver in Engle-progeny cases.


                                [10]
that the plaintiffs had waived the intentional tort exception when

they “made similar arguments to the jury.”   Schoeff, 232 So. 3d at

305 (citing Green, 175 So. 3d at 315-16).      The Florida Supreme

Court disagreed “with the Fifth District in Green and the First

District in Hiott to the extent they held that the intentional

tort exception is waived when an Engle progeny plaintiff argues

comparative fault on the negligence counts, and . . . reject[ed]

the Fourth District majority's theory of waiver below.”    Schoeff,

232 So. 3d at 306.   The Florida Supreme Court did not articulate

why it rejected the Hiott and Green courts’ reasoning.      Id.   In

applying Schoff to Engle-progeny cases, the Eleventh Circuit noted

that “it is unclear in what situations, if any, the Florida Supreme

Court might find waiver to have occurred.”   Smith v. R.J. Reynolds

Tobacco Co., 880 F.3d 1272, 1282 (11th Cir. 2018).   What is clear,

however, is that this Court must operate under the “infer[ence]

that the [Florida Supreme Court] is not keen on the notion of

waiver” in such cases.   Id.; Searcy, 902 F.3d at 1362.

     Applying that strict standard here, the Court rules that

neither Mr. Starbuck nor his counsel manifested a clear intent

knowingly, intelligently, and voluntarily to waive, for all time,

the right to allege that he suffered from COPD.   Mr. Starbuck could

not have made a knowing waiver because at the time his counsel

made the statements in question, Mr. Starbuck was not yet aware of



                                [11]
all the material facts.         See L.R., 822 So. 2d at 530.           At the time

counsel said Mr. Starbuck was going to “drop” or “withdraw” the

issue of COPD, Mr. Starbuck was still alive, and the final chapters

of his life had not been written.              Mr. Starbuck would go on to

live two more years, during which time additional evidence may

have emerged that he suffered from COPD.            Indeed, the cause of Mr.

Starbuck’s death could not have been ascertained until after he

died.   Neither Mr. Starbuck nor his attorney could have predicted

the cause of his death.         Mr. Starbuck could not have possessed all

the   material    facts   in    2014   knowingly     to    waive    his     (or   his

successor’s) right to seek damages based on COPD.

      Nor did the statements and actions of Mr. Starbuck’s counsel

evince an unmistakable intent forever to waive the right to seek

damages   based    on   COPD.      Though     not   itself      dispositive,      Mr.

Starbucks’ counsel never used the word “waive” or a variation

thereof regarding COPD.           Rather, Mr. Starbuck’s attorney said

during pretrial conferences and sidebars that he was going to

“drop,”   Tr.     Telephone     Conference     April      28,   2014   at    5,    or

“withdraw,” Jury Trial May 12, 2014 at 133-34, COPD from the case.

The best interpretation of these statements is that counsel was

conveying that he would not argue that Mr. Starbuck suffered from

COPD at those very trials, to (1) simplify the issues for the jury

and (2) conform Mr. Starbuck’s theory of the case to the evidence



                                       [12]
as it existed at the time.

     Take for example the statement made by the Starbucks’ counsel

in a telephonic pretrial conference in Starbuck I:

     MR. BYRD [Plaintiff’s counsel]:    Thank    you,   Your
     Honor. Mr. Byrd on behalf of Mr. Starbuck. Obviously,
     just as you said, there are some things in the
     instructions that we don’t like and we would object to.
     . . . But I think on the whole, you know, it’s a sound
     set of jury instructions. . . .

     I will inform the Court of one thing that I think will,
     frankly, benefit everything.    It’s a decision that we
     have just come to a conclusion on and actually affects
     some things that the defendants have filed, which we
     were hoping that they would not file until we did, but
     I believe to help proceed –- to make sure the Court –-
     we can do this efficiently, it is our intention on behalf
     of Mr. Starbuck to drop our COPD claim; which, number
     one, would make the verdict form a little bit simpler;
     and it sort of certainly streamlines the issues in the
     case. We’re just talking about lung cancer. Now, we
     will be seeking all of the damages from his lung cancer,
     and we certainly have theories and evidence and things
     to support –- we will tell the jury that not only did he
     have to deal with lung cancer but that his lung cancer
     led to –- whether you call it ARDS or COPD or whatever,
     the lung cancer surgery led to breathing problems that
     he has to live with even to this day and on.        We’ll
     certainly seek all those damages because they stem from
     lung cancer. To the extent we can show they stem from
     lung cancer, we’re going to do that.      But we are not
     going to seek a separate disease of COPD individual [sic]
     on its own. I think that will streamline some things.
     That will probably change question 2 in your verdict
     form.

Tr. Telephone Conference April 28, 2014 at 5-6 (emphasis added).

Mr. Byrd’s entire statement suggests that Mr. Starbuck was dropping

COPD for the strategic purpose of simplifying the issues and

streamlining the verdict form.    Likewise, when Mr. Byrd stated in


                                 [13]
Starbuck I that Mr. Starbuck would “withdraw the COPD,” Jury Trial

May 12, 2014 at 134, it was in the context of a sidebar discussion

regarding the testimony he planned to elicit from Mr. Starbuck’s

treating physician.     These statements do not suggest an intent

permanently to forego any claim based on COPD, including for

purposes of a future retrial.

     The record also suggests that the Starbucks’ counsel withdrew

the issue of COPD from the previous trials in order to conform

Mr. Starbuck’s theory of the case to the evidence.        One of the

Tobacco Companies’ experts, Dr. Frazier, issued a report before

Starbuck I concluding that Mr. Starbuck did not have COPD, which

may have encouraged Mr. Starbuck’s lawyer to drop the issue from

the trials in Starbuck I and Starbuck II.   See Pl.’s Opp’n, Ex. C,

Jury Trial Proceedings Honorable Mark W. Bennett (“Jury Trial Dec.

11, 2014”) 139-40, 294-95, ECF No. 310-3.      The record reflects

that as a matter of trial strategy, the Starbucks’ attorney wished

to focus on lung cancer because he believed Florida law enabled

the jury to consider damages and complications arising from lung

cancer surgery:

     MR. BYRD: They’re comparing apples and oranges.     They’re
     talking about COPD –-

     THE COURT:       I don’t want to hear about COPD.

     MR. BYRD: Exactly. That’s my point.    We took it out of
     the case, as we have a right to do.



                                 [14]
     THE COURT:     At any rate, if you want [Dr. Amgott] to
     be able to give his opinion, that’s fine with me.

     MR. BYRD: If he’s going to come and testify, I’m not
     going to stop him from testifying, but he needs to be
     restricted to what he said in his opinion.   We don’t
     have to tell them the theory of our case. We dropped
     COPD because we –- maybe we –-

     THE COURT:            Well, that’s a red herring.

     MR. BYRD: Exactly. COPD doesn’t matter to this argument
     whatsoever.   But the point is, lung cancer –- we’ve
     always said we want the damages from lung cancer surgery.
     We have good Florida jury instruction law that we need
     to talk about that talks about surgical –- you know, the
     complications from surgery.    They’re fully on notice,
     and they had Dr. Burns’ expert testimony saying that
     lung cancer surgery caused the ARDS.

Jury Trial Dec. 11, 2014 at 142.                    Again, however, Mr. Byrd’s

statements      do     not     manifest        a    clear     intent    knowingly,

intelligently, and voluntarily to waive the right to seek damages

based on COPD for all time. 5             Ms. Starbuck summed it up well,

observing that Mr. Starbuck’s

     decision to pursue only damages for lung cancer at most
     relinquished his right to pursue COPD damages in the
     earlier trials in this case. He did not evince a ‘clear
     intent’ to forego theories of recovery in a future trial
     based on harm he had not yet experienced, i.e., two more
     years of COPD and his eventual death.

Pl.’s Opp’n 13 (emphasis added).

     The Court agrees.          As such, Mr. Starbuck did not waive the

right    to   assert   a     claim   based     on   COPD    for   purposes   of   the


     5Nor do any of counsel’s other statements cited by Defendants
persuade the Court.


                                        [15]
third trial.

     C. Judicial Admission or Stipulation

     The Tobacco Companies argue that Ms. Starbuck cannot maintain

any claims based on COPD because her husband’s lawyer made judicial

admissions in the first two trials that conclusively removed this

issue from the litigation.   Defs.’ Mem. 9-10. 6 This argument fails

for two reasons.    First, Mr. Byrd’s statements regarding COPD in

Starbuck I and Starbuck II do not constitute judicial admissions.

Second, even if Mr. Byrd’s statements were judicial admissions for

the earlier trials, they do not bind the parties in this retrial.

     A judicial admission is a statement by a party or its counsel

that removes a factual issue from dispute in a litigation and binds

both parties on trial and appeal.       See Cooper v. Meridian Yachts,

Ltd., 575 F.3d 1151, 1178 (11th Cir. 2009) (“[F]acts judicially

admitted are facts established not only beyond the need of evidence

to prove them, but beyond the power of evidence to controvert

them.”) (quoting Hill v. Federal Trade Comm’n, 124 F.2d 104, 106

(5th Cir. 1941)).    To be binding, a judicial admission must be

“unequivocal” and “unambiguous.”    Crowe v. Coleman, 113 F.3d 1536,

1542 (11th Cir. 1997) (quoting Glick v. White Motor Co., 458 F.2d



     6  As Ms. Starbuck accurately points out, the Tobacco
Companies’ “stipulation” theory is coextensive with its “judicial
admission” theory. Pl.’s Opp’n 7 n.4. This Court thus analyzes
both together as judicial admissions.


                                 [16]
1287,    1291   (3d    Cir.    1972)).          Judicial   admissions   “must    be

statements of fact that require evidentiary proof, not statements

of legal theories.”            Teleglobe USA Inc. v. BCE Inc. (In re

Teleglobe Commc’ns Corp.), 493 F.3d 345, 377 (3d Cir. 2007); see

also Alabama-Tombigbee Rivers Coal. v. Norton, 338 F.3d 1244, 1254

n.9     (11th   Cir.   2009)    (noting         that   “[l]egal   arguments     are

distinguishable from judicial admissions”); Roger Miller Music,

Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 394-95 (6th Cir. 2007)

(holding that a party’s concession that it was not the owner of a

renewal copyright “dealt with legal conclusions, and not matters

of fact, and therefore the district court erred in concluding that

the statements were judicial admissions”).

      As a general matter, the Seventh Circuit has cautioned against

construing a lawyer’s comments as a judicial admission. Otherwise,

“statements made by lawyers in opening and closing arguments, in

making objections, at side bars, and in questioning witnesses would

be treated as pleadings and searched for remarks that might be

construed as admissions though neither intended nor understood as

such. Trials would be turned into minefields.” Robinson v. McNeil

Consumer Healthcare, 615 F.3d 861, 872 (7th Cir. 2010) (citing

MacDonald v. General Motors Corp., 110 F.3d 337, 340 (6th Cir.




                                         [17]
1997)). 7

     Here,   counsel’s    statements    about   “drop[ping]”   or

“withdraw[ing]” the issue of COPD from Starbuck I and Starbuck II

were not judicial admissions.      None of Mr. Byrd’s statements

conceded as a factual matter that Mr. Starbuck did not have COPD.

Rather, they merely communicated that his litigation strategy did

not include arguing that Mr. Starbuck suffered damages from COPD.

     Some courts have treated such tactical pronouncements as

judicial admissions when they function to relieve the opposing

party from proving a factual issue, but in so doing, collapse the

notion of judicial admission into that of waiver.    For example,



     7 The Eleventh Circuit generally applies judicial admission
doctrine to the parties’ representations of fact in court filings.
See, e.g., Metlife Life & Annuity Co. of Conn. v. Akpele, 886 F.3d
998, 1004-05 (11th Cir. 2018) (deeming a statement in an affidavit
made in response to a motion for summary judgment a judicial
admission); Cooper v. Meridian Yachts, Ltd., 575 F.3d 1151, 1177-
78 (11th Cir. 2009) (ruling that defendants judicially admitted
they lacked a principal place of business in Florida where they
denied that fact in their answer to the plaintiff’s complaint);
United States v. Watkins, 120 F.3d 254, 255 (11th Cir. 1997) (per
curiam) (judicial admission based on statements in government’s
response to a motion under Federal Rule of Criminal Procedure
41(e)); Best Canvas Prods. & Supplies, Inc. v. Ploof Truck Lines,
Inc., 713 F.2d 618, 621 (11th Cir. 1983) (“[A] party is bound by
the admissions in his pleadings. . . . [the defendant’s] admission
in its pleadings is binding and conclusive to establish that the
cause of action arose in Georgia.”). But see Godwin v. Nat’l Fire
Ins. Co. of Pittsburgh, Civ. A. No. 2:07cv167-SRW (WO), 2008 U.S.
Dist. LEXIS 10906, at *2-3 (M.D. Ala. Feb. 12, 2008) (granting
motion for summary judgment on the basis of plaintiff’s judicial
admission in a pretrial conference that he would not offer expert
testimony regarding the cause of his injury).


                                [18]
the Tobacco Companies cite Martinez v. Bally's Louisiana, Inc.,

244 F.3d 474 (5th Cir. 2001) as being on “all fours” with the

Starbucks’ case.    Defs.’ Mem. 13.         There, as here, the plaintiff

indicated that she was not planning to show damages for a certain

type of injury in her case.        Martinez, 244 F.3d at 475.    When, in

response to the defendant’s motion for summary judgment, she sought

to introduce evidence supporting injury claims of that type, she

was precluded from doing so.        Id.     The Fifth Circuit in Martinez

held that the plaintiff’s lawyer’s prior statements waived those

injury   claims    because   her     lawyer’s    prior   statements     were

intentional and prejudiced the defendants by preventing them from

pursuing discovery on that issue.             Id. at 476-77.    The Fifth

Circuit, however, construed this waiver as a judicial admission,

noting that “a statement made by counsel during the course of trial

may be considered a judicial admission if it was made intentionally

as a waiver, releasing the opponent from proof of fact.”              Id. at

466 (citing McCullough v. Odeco, Inc., No. CIV.A. 90–3868, 1991

U.S. Dist. LEXIS 7725, at *2 (E.D. La. May 30, 1991)); see also

Meyer v. Berkshire Life Ins. Co., 372 F.3d 261, 264-65 (4th Cir.

2004) (“Judicial admissions are not . . . limited to affirmative

statements that a fact exists.        They also include intentional and

unambiguous waivers that release the opposing party from its burden

to prove the facts necessary to establish the waived conclusion of



                                     [19]
law.”).

     While the effect of a waiver may, at times, be the same as

that of a judicial admission -- releasing the opposing party’s

burden to prove a certain fact -- its constitutive elements and

animating    principles   differ.          A   waiver   is   an   “intentional

relinquishment or abandonment of a known right,” United States v.

Olano, 507 U.S. 725, 733 (1993), while a judicial admission is a

stipulation to a certain fact or application of law to fact that

removes a factual dispute from contention, Christian Legal Soc’y

Chapter of the Univ. of Cal. v. Martinez, 561 U.S. 661, 676-77

(2010).     Both rules seek to encourage judicial efficiency and

fairness, but concern about prejudice to the opposing party is a

touchstone of waiver doctrine, while the court’s truth-seeking

mission undergirds the doctrine of judicial admissions.                Noting

that the Eleventh Circuit has not analyzed intentional waivers of

legal arguments as judicial admissions, this Court declines to

apply waiver analysis to an alleged judicial admission. 8

     The Tobacco Companies’ argument that Mr. Starbuck judicially

admitted that he did not suffer from COPD also fails because the

statements they construe as such an admission were made during

prior trials.   “Normally, judicial admissions are binding for the



     8 The Tobacco Companies would fare no better here under a
waiver analysis, as demonstrated in Section B.


                                    [20]
purpose of the case in which they are made, not in separate and

subsequent cases.”      Raiford v. Abney (Matter of Raiford), 695 F.2d

521, 523 (11th Cir. 1983) (citing State Farm Mut. Auto. Ins. Co.

v. Worthington, 405 F.2d 683, 687 (8th Cir. 1968)).                  One narrow

exception is that a judicial admission in the form of a stipulation

can    bind   the   parties   in    a   subsequent    trial   if    it   was   “an

affirmative, formal, factual statement” that continues to be true,

and maintaining its binding effect does not result in “manifest

injustice.”      See Wheeler v. John Deere Co., 935 F.2d 1090, 1099

(10th Cir. 1991).      A stipulation made in an earlier trial is not

binding in a later trial, however, unless it was intended to be.

Hunt    v.    Marchetti,   824     F.2d     916,   917-18   (11th   Cir.   1987)

(concluding that the district court properly denied the binding

effect of a stipulation applying to the first trial that was not

intended to bind the parties in a “subsequent retrial of the

case”).

       Here, there is no indication that Mr. Starbuck’s counsel’s

statements about COPD claims were intended to bind future actions,

nor could they be fairly characterized as “factual statements.”

In the Tenth Circuit products liability case the Tobacco Companies

cite, the defendant sought to withdraw for purposes of a retrial

a written stipulation acknowledging the feasibility of a safer

product design.      Wheeler, 935 F.2d at 1099.         As the defendant did



                                          [21]
not contest the continued veracity of this statement, but merely

the strategic consequences of its introduction in evidence, the

Tenth Circuit affirmed the district court’s choice to hold the

defendant to its prior statement.               Id.    Here, however, not only

does Ms. Starbuck contest the continued veracity of an alleged

claim    that    her   husband     did   not    have   COPD,   but    the   Tobacco

Companies’ own expert report undermines it.                    See Pl.’s Opp’n,

Ex. E, Suppl. Report William D. Frazier ¶ 5, ECF No. 310-5.

     A more analogous case is Hunt v. Marchetti, 824 F.2d at 917.

There, on retrial, the plaintiff sought to “characterize the

statements of the [defendant’s] attorney [in the first trial] as

stipulating to the fact that [the plaintiff] was not in Dallas on

the day of the Kennedy assassination,” when the statements in

question were actually “a stipulation that the question of [the

plaintiff’s] alleged involvement in the assassination would not be

contested at trial.” Id. Likewise, in Starbuck I and Starbuck II,

Mr. Byrd conceded only the tactical point that the COPD claims

would    not    be   raised   at   those    trials.      Where,      as   here,   the

stipulation served such a “limited purpose” as to narrow the

factual issues in dispute in a given trial, the Court can presume

that it was “not intended to apply to a subsequent retrial of the

case.”    Id. at 918.

     Even were this Court to rule that the Starbucks had previously



                                         [22]
stipulated that Mr. Starbuck did not suffer from COPD (which it

does not), it would disregard such a stipulation as “erroneous”

given the record evidence.       See Morrison v. Genuine Parts Co., 828

F.2d 708, 709-10 (11th Cir. 1987).

       D. Admission by Party Opponent Under Federal Rule of Evidence
          801(d)(2)(A)

       Alternatively, the Tobacco Companies argue that Mr. Byrd’s

statements about withdrawing or dropping a claim for COPD in

Starbuck I and Starbuck II are admissions by a party opponent, and

thus    admissible     non-hearsay     statements   per   Federal    Rule   of

Evidence 801(d)(2)(A).         The Court rejects this argument because

counsel’s statements were not admissions of fact at all, but merely

articulations of counsel’s conception of the legal theory of the

case.    A rule that would admit counsel’s statements in Starbuck I

and Starbuck II under 801(d)(2)(A) would have the unwelcome effect

of    discouraging   lawyers    from    streamlining   trials   by   removing

certain issues from contention.           Were this Court to adopt such a

rule, lawyers would be hesitant ever to narrow the issues in

dispute, lest such choices be turned into evidentiary admissions

in a future trial.

     III. Conclusion

       The Tobacco Companies’ arguments that Ms. Starbuck should be

precluded from raising any claims about COPD based on counsel’s

statements in Starbuck I and Starbuck II rely on a misapplication


                                       [23]
of the doctrines of equitable estoppel, waiver, and judicial

admission.   The Tobacco Companies’ contention that the Starbucks’

counsel’s statements are admissible under Federal Rule of Evidence

801(d)(2)(A)   is   also   misguided    and   would   have   undesirable

implications for case management.       Accordingly, on September 10,

2018 this Court DENIED the Defendants’ Motion for Partial Summary

Judgment, ECF No. 290.


                                        /s/ William G. Young
                                        WILLIAM G. YOUNG
                                        UNITED STATES DISTRICT JUDGE




Copies to:

Counsel of record




                                 [24]
